             Case 3:21-cr-00991-DEB Document 27 Filed 04/13/21 PageID.64 Page 1 of 2
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November 1, 1987)


                       Jose Rangel-Trejo                               Case Number:         21-cr-0991-DEB
                                                                    Dana M. Grimes
                                                                    Defendant’s Attorney
REGISTRATION NO.                  15726010
☐   _

The Defendant:

☒ pleaded guilty to count(s)            1 of Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                    Nature of Offense                                                                 Number(s)
8:1325(a)(1)                       Improper Entry (Misdemeanor)                                                         1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.


☐ The defendant has been found not guilty on count(s)
☒ Count(s) 2 of Information                                   are   dismissed on the motion of the United States.

        Assessment :   Remitted
☒       _


☒ No fine                     ☐ Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                    April 13, 2021
                                                                    Date of Imposition of Sentence



                                                                    HON. DANIEL E. BUTCHER
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                    21-cr-0991-DEB
           Case 3:21-cr-00991-DEB Document 27 Filed 04/13/21 PageID.65 Page 2 of 2
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                [Defendant]                                                              Judgment - Page 2 of 2
CASE NUMBER:              21-cr-0991-DEB

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 120 days




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                              P.M.             on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      21-cr-0991-TWR
